NUMBERS 13-14-00237-CR

                             COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                          Appellant,

                                            v.

ISAAC SASTAITA,                                                              Appellee.


                      On appeal from the 105th District Court
                            of Kleberg County, Texas.


                          ORDER ABATING APPEAL

               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

       The State perfected an appeal from an order granting a motion to suppress entered

by the 105th District Court of Kleberg County, Texas, in cause number 12-CRF-0137.

The State has filed a motion to abate and remand to the trial court for findings of fact and

conclusions of law.
       On April 8, 2014, the trial court issued an order granting a motion to suppress. On

April 14, 2014, the State filed a timely request for findings of fact and conclusions of law.

The trial court has not made its findings of fact and conclusions of law in support of its

decision to grant the appellee’s motion to suppress.

       Upon the request of the losing party on a motion to suppress evidence, the trial

court must make findings of fact and conclusions of law adequate to provide an appellate

court with a basis to which to review the trial court’s application of the law to the facts.

State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006). If the trial court does not

enter the findings of fact and conclusions of law within twenty days from its ruling on the

motion to suppress, the intermediate appellate court must exercise its authority under

Texas Rule of Appellate Procedure 44.4, and remand the case to the trial court and order

the trial court to enter findings of fact and conclusions of law. TEX. R. APP. PROC. 44.4;

Cullen, 195 S.W.3d at 698-700.

       The Court, having considered the documents on file and the State’s motion, is of

the opinion that the motion should be granted. Accordingly, we GRANT counsel’s motion

to abate the present appeal. See TEX. R. APP. P. 44.4. Accordingly, this appeal is

ABATED and the cause REMANDED to the trial court.

       Upon remand, the trial court is instructed to make and file findings of fact and

conclusions of law in support of its order granting the motion to suppress in this cause,

as requested by the State in its motion filed April 14, 2014. See Cullen. The trial court

shall cause its findings of fact and conclusions of law to be included in a supplemental

clerk's record filed with the Court within thirty days from the date of this order. Should


                                             2
the trial court require more time to comply with this order, it shall request an extension

prior to the expiration of this deadline.

       It is so ORDERED.

                                                       PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
8th day of April, 2015.




                                            3